Citation Nr: 0312459	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  98-00 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for degenerative joint disease (DJD) and degenerative 
disc disease (DDD) of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from July 1977 to November 
1981 and from May 1988 to April 1996.  His service record 
shows an additional three months and 24 days of active 
service that has not been verified. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Board notes that the veteran also appealed the 
evaluations for several other disabilities assigned in the 
October 1997 rating decision.  In a February 2002 rating 
action, the RO granted increases for each of these 
disabilities in the amount requested by the veteran in his 
December 1997 substantive appeal.  In that action, the RO 
notified the veteran that it considered each of those issues 
on appeal to be a complete grant of benefits such that the 
appeal was resolved.  Neither the veteran nor his 
representative has expressed any disagreement with the 
February 2002 rating action.  Accordingly, the Board finds 
that the sole issue remaining on appeal is as stated above. 


REMAND

During the course of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), was enacted.  Among other things, the VCAA 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  With respect to notice, the VCAA provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information should be provided by the 
claimant and what information VA will attempt to obtain on 
the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice to the 
veteran that complies with VCAA requirements.  The Board 
emphasizes that the regulatory provision that permitted the 
Board to provide such notice, 38 C.F.R. § 19.9(a)(2)(ii) 
(2002), was recently invalidated by the U.S. Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, a remand to the RO is required in order to 
correct this deficiency.  

In addition, while on remand, the Board finds that the RO 
should undertake additional development on the claim.  During 
the course of the appeal, VA promulgated new rating criteria 
for the evaluation of back disability rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, intervertebral disc syndrome, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (to be codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In the January 2003 Appellant's Brief, 
the veteran's representative argued that the previous VA 
examination, conducted in October 2000, did not take into 
account the new rating criteria and requested a new 
examination.  The Board finds this request reasonable.  On 
remand, the RO should arrange for a current VA examination 
for purposes of evaluating the veteran's DJD and DDD of the 
lumbosacral spine under the amended criteria.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim, and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.

2.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination to 
determine the nature and severity of 
disability from DJD and DDD of the 
lumbosacral spine.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
indicated tests and studies should be 
performed as deemed necessary.  Based on 
information from the veteran and from the 
claims folder, the examiner should state 
the total duration of incapacitating 
episodes of intervertebral disc syndrome 
the veteran suffered within the past 12 
months, as well as describe the nature 
and severity of chronic orthopedic and 
neurologic manifestations of 
intervertebral disc syndrome, if any.   

The examiner is also asked to identify 
and describe any current lumbosacral 
symptomatology, including any functional 
loss associated with the DJD and DDD of 
the lumbosacral spine due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim

4.  After completing any other 
development necessary, the RO should 
readjudicate the claim for an initial 
disability rating greater than 10 percent 
for DJD and DDD of the lumbosacral spine.  
If the disposition remains unfavorable, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 
    
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
remand is to ensure compliance with Disabled American 
Veterans v. Secretary of Veterans Affairs and the VCAA.  The 
Board intimates no opinion as to the ultimate outcome of the 
appeal.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


